The Supreme Court affirmed the judgment of the Common Pleas on 17th March, 1884, in the following opinion;
Per Curiam.
The plaintiff is a member of the company and as such was bound by the by-laws providing for the notice to be given for the payment of assessments. No doubt exists in regard to the assessments having been made in due form, and that payment thereof was not made. There was also evidence which justified the jury in finding that the plaintiff in error had actual notice of the assessments. We find no error in the assignments.
Judgment affirmed.